     Case 1:19-cr-00115-ELH Document 282 Filed 07/02/21 Page 1 of 6



                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MARYLAND
                             NORTHERN DIVISION

UNITED STATES OF AMERICA                      *

               v.                             *      Criminal No.: ELH 19-0115

GARY HORTON                                   *

*      *       *       *        *     *       *      *       *       *      *       *

                      DEFENDANT’S PROPOSED VOIR DIRE

       The Defendant, Gary Horton, through counsel, Julie M. Reamy, respectfully

requests that the following interrogation of prospective jurors be conducted pursuant to

Rule 24(a) of the Federal Rules of Criminal Procedure.

       1.   This is a criminal case, which arises out of the allegation that the Defendant,

            Gary Horton, conspired with certain other individuals to distribute and possess

            with intent to distribute controlled substances in violation of federal law. The

            Defendant is also alleged to have possessed certain firearms in violation of

            federal law. The Defendant is presumed innocent of these charges and remains

            so, unless and until the Government proves the Defendant guilty beyond a

            reasonable doubt.

       2. Do any of you know, or have you had any dealings with the Defendant, Gary

            Horton?

       3. Do you know, or have you had any dealings with any family members, friends,

            or associates of the Defendant?

       4. Do you know, or have you had any dealings with, any of the following persons

            or members of their families:
Case 1:19-cr-00115-ELH Document 282 Filed 07/02/21 Page 2 of 6



         (a) Me, Judge Ellen L. Hollander

         (b) Counsel for the United States of America, United States Attorney

             Anatoly Smolkin or Special Assistant United States Attorney Jeffrey

             Hann?

         (c) Counsel for the Defendant, Julie Reamy?

         (d) The following people who may be witnesses in the case or who may be

             mentioned by various witnesses: (A list of names will be provided prior

             to jury selection.)

 5.   Have you served on a jury panel where any party was represented by any of

      the lawyers in this case?

 6. Have you, any member of your family or any of your close friends ever been

      employed by the United States Department of Justice?

 7. Do you know the Acting United States Attorney for the District of Maryland,

      Jonathan Lenzner, or any employees of the United States Attorney’s Office?

 8. Do you know, or are you acquainted with, anyone who is employed in this

      courthouse in any capacity? If so, who is it that you know and how are you

      acquainted with this person?

 9. Have you, any member of your family or any of your close friends ever been

      employed by any law enforcement agency, state or federal, including but not

      limited to the U.S. Department of Homeland Security, Federal Bureau of

      Investigation, Drug Enforcement Agency, Baltimore City, or Baltimore County

      Police Departments? If so, who is it that you know and how are you acquainted

      with this person?
Case 1:19-cr-00115-ELH Document 282 Filed 07/02/21 Page 3 of 6



 10. Have you, any member of your family or any of your close friends ever been

    employed by any law firm, investigative agency or other business which

    provides services to persons charged or convicted of a crime? Would this affect

    your ability to be fair and impartial in this case?

 11. Do you have an opinion, favorable or unfavorable, concerning the truthfulness

    or credibility of members of any police department or law enforcement agency?

 12. Have you, any member of your family or any of your close friends ever attended

    law school?

 13. Have you ever served on a grand jury in either state or federal court? If so, did

    anything happen during your service as a grand juror which would affect your

    ability to be fair and impartial in deciding this case?

 14. Have you ever served as a juror at the trial of a criminal case in either state or

    federal court? If so, in what court did you serve as a juror, what charges were

    involved in the trial, and what was the result of the trial? Did anything happen

    during your prior jury service which would affect your ability to be fair and

    impartial in deciding this case?

 15. As a juror you will have to determine the credibility of each witness. Would

    you necessarily give a witness more or less weight based solely because he or

    she is called to testify by the Government or the Defendant?

 16. Would you give more or less weight to the testimony of a police officer solely

    because of he or she is a police officer?

 17. Are any of you active members of, or participants in, crime prevention

    committees such as Neighborhood Watch?
Case 1:19-cr-00115-ELH Document 282 Filed 07/02/21 Page 4 of 6



 18. Would you tend to believe that the Defendant is guilty in this case merely

    because the Government has brought charges against him?

 19. You will be instructed that the Defendant is presumed to be innocent, and that

    the Government carries the heavy burden of proving every element of every

    charge in this case beyond a reasonable doubt before the Defendant can be

    convicted. Is there anything that would prevent you from following that

    instruction?

 20. The Defendant identifies as Asian-American. Is there anything about the

    Defendant’s race that would prevent you from being fair and impartial in this

    case?

 21. Do you have such strong feelings about the type of charges involved in this case

    that you would not be able to deliver a fair and impartial verdict?

 22. Do you have any religious or moral beliefs which would prevent you from

    judging the conduct of another person?

 23. At the end of the next series of questions, I am going to ask that each person

    who has an affirmative answer to one or more of them to please stand and come

    to the bench. Please do not rise until all of the questions have been asked.

        a. Have you, any member of your family or any of your close friends ever

            been the victim of a crime?

        b. Have you, any member of your family or any of your close friends ever

            been arrested, charged, or accused of criminal conduct or ever been the

            subject of a criminal investigation?
Case 1:19-cr-00115-ELH Document 282 Filed 07/02/21 Page 5 of 6



         c. Have you, any member of your family or any of your close friends ever

             been a witness to a crime?

         d. Have you, any member of your family or any of your close friends ever

             been a witness for the prosecution or the defense in a criminal case?

     If any of you have a “yes” answer to any or all of these questions, please stand

     and you will be permitted to answer up here at the bench where the other

     member of the panel cannot hear you.

 24. It is estimated that the trial of this case will take five to seven days to complete,

     during which the court will be in session approximately six hours per day,

     Monday through Friday.

         a. Are there any personal, family or other considerations which would

             make it difficult for you to serve as a juror in this case?

         b. Are you presently taking any medication which might make you unable

             to give your full attention to the evidence presented?

         c. Do you suffer from any physical condition which would prevent you

             from sitting as a juror for a long period of time, or which would make it

             uncomfortable or painful for you to do so?

         d. Do you have any impairment of your vision or hearing which may make

             it difficult for you to see and hear the witnesses during the trial?

 25. Do you know of any reason why you could not sit with absolute impartiality to

     both sides as a juror in this case?
     Case 1:19-cr-00115-ELH Document 282 Filed 07/02/21 Page 6 of 6



                                              Respectfully submitted,



                                              ___________/s/_____________
                                              Julie M. Reamy
                                              Federal Bar No. 28232
                                              Julie M. Reamy | Attorney At Law, LLC
                                              115 W. Saratoga Street
                                              Baltimore, Maryland 21201
                                              Ofc: (410) 605-0000
                                              Fax: (410) 697-4006
                                              Email: juliereamy@gmail.com



                              CERTIFICATE OF SERVICE

I hereby certify that on this 2nd day of July 2021 a copy of the Defendant’s Proposed Voir
Dire was filed electronically with the Clerk of the U.S. District Court using the ECF filing
system and served upon counsel of record for the Government.


                                             ____________/s/________________
                                              Julie M. Reamy
